Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2020/0181728 A1), hereinafter Hashimoto, originally of the non-final rejection dated December 22, 2021.

Regarding claim 1, Hashimoto teaches a steel sheet with improved ductility ([0014]), where improved ductility means uniform elongation ([0034]; which is a longitudinal strength); which is annealed in an atmosphere of 95% or more hydrogen (i.e. doesn’t crack in hydrogen) ([0110]), with a composition described in the Table below, and an area percentage of ferrite 85-95% and carbide of 5-15% (i.e. no area available for upper bainite) at the half thickness position ([0072]; [0073]).  The entire thickness of the sheet is preferably 2.3-5.8 mm ([0092]) as taught by Hashimoto.  Applicant claims the center portion of the thickness of the steel sheet is broadly within 3 mm above and below the center of thickness (claim 1).  As 3 mm above and below a centerline of a thickness of 2.3-5.8 mm encompasses the entire sheet of Hashimoto, therefore a broad and reasonable interpretation of “within 3 mm above and below” is anywhere in the thickness of Hashimoto, including 3/8t, where the area ratios of microstructures are measured ([0072]; [0073]).
Hashimoto does not specifically teach the steel sheet has a CLR of 0% and variations in strength in the longitudinal direction of 50 MPa or less., variations in strength are difference in strength measured at front-end portion and a rear-end portion of the steel sheet, and the strength  is yield strength and tensile strength  However, Hashimoto teaches a substantially identical steel sheet; therefore, one would reasonably expect the sheet of Hashimoto to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Table
Element

Claimed (Wt%)
Hashimoto (mass%)  [0016]-[0021]
C

0.02-0.06
0.02 ≤ C < 0.30
Si

0.1-0.5
0.005 ≤ Si < 0.5
Mn

0.8-1.8
0.01 ≤ Mn < 3.0
P

≤ 0.03
≤ 0.1
S

≤ 0.003
≤ 0.1
Al

≤ 0.06
0.0002-3.0
N

≤ 0.01
≤ 0.2
Nb

0.01-0.08
0.010-0.15
Ti

0.005-0.05
0.010-0.150
Ca

0.0005-0.005
≤ 0.01
Ni
One or more of these four
0.05-0.3
0.010-3.0
Cr

0.05-0.3
0.005-3.0
Mo

0.02-0.2
0.005-1.0
V

0.005-0.1
0.0005-1.0
Fe & inevitable impurities

balance
balance

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).  The compositional and microstructural proportions disclosed by Hashimoto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hashimoto, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Regarding claims 2 and 4, Hashimoto teaches each limitation of claim 1, as discussed above, and further teaches the average crystal grain size of ferrite is 10 microns or smaller ([0019]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and where the crystal grain size is controlled to 10 micron or smaller ([0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that where the crystal grains are all less than 10 microns ([0101]) and the average crystal grain size is 10 microns) that the difference in grain sizes (including in a longitudinal direction of the steel is optionally 0 microns (10 microns-10 microns=0 microns) and the crystal grain size is measured at around a quarter thickness position ([0090]).
The compositional proportions disclosed by Hashimoto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hashimoto, including those proportions, which satisfy the presently claimed requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Regarding claim 3, Hashimoto teaches each limitation of claim 1, as discussed above, and further teaches where the average value of the overlapping values between the claims the above values taught by Hashimoto in the above Table for are Cr: 0.175%, Mo: 0.11%, Ca: 0.00275%; S: 0.0015% (above Table for citations), which results in Cr+ Mo of 0.285% and Ca/S of 1.83. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).  The compositional proportions disclosed by Hashimoto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hashimoto, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Noritaka et al. (JP 4523010 B2 machine translation), hereinafter Noritaka, originally of the non-final rejection dated December 22, 2021.

Regarding claim 6, Hashimoto teaches each limitation of claim 1, as discussed above, and further teaches the thickness of the steel sheet is 2-6 mm ([0092]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Hashimoto does not specifically teach a length of 20 m or more.  
Noritaka, in the similar field of endeavor, hot rolled steel sheets (claim 1), teaches steel sheet length of 20 m (Pg. 8 [1]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hashimoto to incorporate steel sheet length of 20 m taught by Noritaka.  The motivation for doing so would have been simple substitution of one known element for another to obtain predictable results.  One skilled in the art would size the steel sheet appropriately for the application (MPEP 2143 I. B.).  Further, where the only difference between the prior art and the claims is a recitation of relative dimensions, and the prior art having the claimed relative dimensions would not perform differently than the prior art, then it is not patentably distinct (MPEP 2144.04 IV. A).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, (MPEP 2144.05 I)).  The thickness proportions disclosed by Noritaka overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Noritaka, including those proportions, which satisfy the presently claimed compositional and microstructural requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Response to Arguments
Applicant’s claim amendments, filed July 07, 2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of April 07, 2022 has been withdrawn. 

Applicant's arguments filed July 07, 2022 have been fully considered but they are not persuasive as they are substantively the same remarks and arguments as those filed March 21, 2022.  These remarks are addressed in their entirety in the Final Rejection of April 07, 2022.  To avoid redundant discussion, the same reasoning is applied herein.  Applicant is directed to the Final Rejection of April 07,2022 for examiner’s reply to their arguments (this is also noted in the Advisory action of July 18, 2022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784